 



EXHIBIT 10.31

 

THE ISSUANCE OF THIS PROMISSORY NOTE, AND THE SECURITIES INTO WHICH IT IS
CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO CLAIMED EXEMPTIONS FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED SECURITIES” AND MAY NOT BE
OFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR
ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS. THE COMPANY MAY REQUIRE THAT IT BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

CRYOPORT, INC.

 

US $_____________

 

This Promissory Note (the “Note”) is issued as of _____________ by Cryoport,
Inc., a Nevada corporation (the “Company”), to ____________________ (together
with its permitted successors and assigns, the “Holder”) with an address of 2045
Maidstone Farm Road, Annapolis, MD 21409, pursuant to exemptions from
registration under the Securities Act of 1933, as amended.

 

ARTICLE I.

 

Section 1.01 Principal and Interest. The Company hereby promises to pay the
principal sum of US $_____________ pursuant to the terms hereof and to pay
interest to the Holder on such principal balance from the date hereof. From the
date hereof through the date of payment, interest shall accrue at the rate of
eight percent (8%) per annum, on a non-compounded basis. Provided, however, if
at any time and for any reason whatsoever, the interest rate payable on this
Note exceeds the maximum rate of interest permitted to be charged by the Holder
to the Company under applicable law, that portion of each sum paid attributable
to that portion of such interest rate that exceeds the maximum permitted rate of
interest shall be deemed a voluntary prepayment of principal.

 

Section 1.02 Maturity Date. All unpaid principal and accrued interest hereunder
shall be paid on December 31, 2013.

 

Section 1.03 Conversion to Equity Options. The Company is currently in
negotiations with prospective investors for the issuance by the Company of
equity securities. These securities may be common stock or preferred stock and
may or may not involve the issuance of warrants to purchase equity in the
Company. The terms of such equity securities have yet to be established and
there can be no assurance that such equity securities will be issued. In the
event, however, that the Company shall issue one or more types of equity
securities (a “Transaction”) before the maturity of this Note, the Company shall
in each event notify the Holder in writing within ten (10) days of such issuance
of the terms of the Transaction and the Holder shall have the option until the
later of (a) ten (10) days after such notice or (b) December 15, 2013 to elect
in writing to convert all or a portion of the principal and accrued interest
under this Note into the equity securities that were issued by the Company on
the same terms that the Company issued said securities in such Transaction. The
Company shall not issue fractional shares upon a conversion. If the application
of the Conversion price shall contemplate issuance of less than a half share,
such fractional share shall not be issued and no payment shall be made to the
converting Holder and should such application result in the issuance of a half
or greater fractional share, such fractional share shall be rounded up to the
next full share. Any amount due under this Note that is converted into such
shares shall be deemed paid and satisfied.

 



 

 

 

Section 1.04 Issuance of Warrants. Concurrently with the issuance of this Note,
the Company is also issuing to the Holder a warrant to purchase a certain number
of shares of common stock of the Company.

 

ARTICLE II.

 

No Prepayment. This Note may not be prepaid by the Company without the express
written consent of the Holder.

 

ARTICLE III.

 

Section 3.01 Re-issuance of Note. Should the Holder elect to convert a part, but
not all, of the unpaid principal amount then owing to the Holder under this
Note, then the Company shall reissue a new Note in the same form as this Note to
reflect the new principal amount and the accrued unpaid interest which was not
converted.

 

Section 3.02 Notices. Notices regarding this Note shall be sent to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:

 



If to the Holder, to:           If to the Company: Cryoport, Inc.   20382
Barents Sea Circle   Lake Forest, CA 92101





 

Section 3.03 Governing Law. This Note shall be deemed to be made under and shall
be construed in accordance with the laws of the state of Nevada without giving
effect to the principals of conflict of laws thereof.

 

Section 3.04 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.

 

Section 3.05 Entire Agreement and Amendments. This Note represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 

Section 3.06. No Waiver, Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part any party, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 



 

 

 

Section 3.07 Waiver of Trial by Jury. To the extent permitted by applicable Law,
each of the parties irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim arising out of or in connection with this Note or any
matter arising hereunder.

 

Section 3.08 Legal Holidays. In any case where the date on which any payment is
due to any Holder shall not be a business day, then any such payment need not be
made on such date, but may be made on the next succeeding business day with the
same force and effect as if made on the date on which nominally due, and no
interest shall accrue for the period from and after any such nominal date.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

 

CRYOPORT, INC.



              By:             a duly authorized officer

  



 



 